Case: 2:17-cv-00402-JLG-EPD Doc #: 55 Filed: 11/14/18 Page: 1 of 3 PAGEID #: 1077



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CARLO M. CROCE,                              :
                                             :
               Plaintiff,                    :   Case No. 2:17-cv-00402
                                             :
       v.                                    :   Judge James L. Graham
                                             :
THE NEW YORK TIMES COMPANY,                  :   Magistrate Judge Elizabeth A. Preston Deavers
et al.,                                      :
                                             :
               Defendants.                   :

      JOINT MOTION TO ENTER A STIPULATED AND AGREED ORDER
   WITHDRAWING AND DISMISSING PLAINTIFF’S DEFAMATION SUB-CLAIM
            CONCERNING “STATEMENT 19” WITH PREJUDICE

       Plaintiff Carlo M. Croce and Defendants The New York Times Company, James Glanz,

Agustin Armendariz, Arthur Ochs Sulzberger Jr., and Dean Baquet, hereby jointly move,

pursuant to Fed. R. Civ. P. 15(a), that the Court enter an order granting a proposed Stipulated and

Agreed Order Withdrawing and Dismissing Plaintiff’s Defamation Sub-claim Concerning

“Statement 19” with Prejudice (the “Proposed Order”).         A copy of the Proposed Order is

attached hereto as Exhibit A.

       Pursuant to the Proposed Order, Plaintiff and Defendants stipulate and agree that the only

remaining claim against Defendants after this Court’s Opinion & Order [Doc. #54] is a

defamation sub-claim identified for Statement 19, which is to be withdrawn from Plaintiff’s First

Amended Complaint, and is to be dismissed with prejudice. By entering the Proposed Order, all

claims by Plaintiff against Defendants will have been resolved either by this Court’s Opinion and

Order [Doc. #54] or by the Proposed Order. As such, entry of the Proposed Order constitutes a

final order pursuant to 28 U.S.C. § 1291.




                                                 1
Case: 2:17-cv-00402-JLG-EPD Doc #: 55 Filed: 11/14/18 Page: 2 of 3 PAGEID #: 1078



       The Parties jointly request that this Court enter the Proposed Order, attached hereto as

Exhibit A.

Respectfully submitted,


/s/ James E. Arnold                               /s/ Keith W. Schneider per authority
James E. Arnold, Trial Attorney (0037712)         Keith W. Schneider, Trial Attorney (0041616)
Damion M. Clifford               (0077777)        MAGUIRE & SCHNEIDER, LLP
Gerhardt A. Gosnell II           (0064919)        1650 Lakeshore Drive
JAMES E. ARNOLD & ASSOCIATES, LPA                 Columbus, Ohio 43204
115 W. Main St., 4th Floor                        Telephone:     (614) 224-1222
Columbus, Ohio 43215                              Facsimile:     (614) 224-1236
Telephone:     (614) 460-1600                     Email:         kwschneider@ms-lawfirm.com
Facsimile:     (614) 469-1066
Email:         jarnold@arnlaw.com
               dclifford@arnlaw.com               Michael D. Sullivan, Esq.*
               ggosnell@arnlaw.com                Jay Ward Brown, Esq.*
                                                  Matthew E. Kelley, Esq.*
Counsel for Plaintiff Dr. Carlo M. Croce           *Admitted pro hac vice
                                                  Ballard Spahr LLP
                                                  1909 K Street NW, 12th Floor
                                                  Washington, DC 20006
                                                  Telephone:    (202) 661-2200
                                                  Facsimile:    (202) 661-2299
                                                  Email:        sullivanm@ballardspahr.com
                                                                brownjay@ballardspahr.com
                                                                kelleym@ballardspahr.com

                                                  Counsel for Defendants The New York Times
                                                  Company, James Glanz, Agustin Armendariz,
                                                  Arthur Ochs Sulzberger Jr., and Dean Baquet




                                              2
Case: 2:17-cv-00402-JLG-EPD Doc #: 55 Filed: 11/14/18 Page: 3 of 3 PAGEID #: 1079



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 14, 2018 a true and accurate copy of

the foregoing was filed with the Court using the Clerk of Court’s cm/ecf system, which by its

operation will send notice of this filing to all parties that have entered an appearance in this

matter. Parties may access the filing through that system.




                                                    /s/ James E. Arnold
                                                    James E. Arnold 




                                                3
